        Case 1:13-cv-13286-FDS Document 182 Filed 04/04/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


COMMONWEALTH OF MASSACHUSETTS,

       Plaintiff,

AQUINNAH/GAY HEAD COMMUNITY                                  Civil Action
ASSOCIATION, INC., and TOWN OF AQUINNAH,                     No. 13-13286-FDS

       Intervenor-Plaintiffs/Counterclaim-Defendants,

v.

THE WAMPANOAG TRIBE OF GAY HEAD
(AQUINNAH), THE WAMPANOAG TRIBAL
COUNCIL OF GAY HEAD, INC., and THE
AQUINNAH WAMPANOAG GAMING
CORPORATION,

       Defendants/Counterclaim-Plaintiffs,

v.

CHARLES D. BAKER, in his official capacity as
GOVERNOR, COMMONWEALTH OF
MASSACHUSETTS, et al.,

       Third-Party Defendants.


                        NOTICE OF APPEARANCE OF COUNSEL

TO THE CLERK OF THE ABOVE-NAMED COURT:

       Please enter my appearance as an attorney of record on behalf of Intervenor-Plaintiff/

Counterclaim-Defendant Aquinnah/Gay Head Community Association, Inc., in the above-

captioned matter.




                                              -1-
        Case 1:13-cv-13286-FDS Document 182 Filed 04/04/19 Page 2 of 3



                                  Respectfully submitted,


April 4, 2019                      /s/ Claire M. Specht
                                  Claire M. Specht (BBO# 687952)
                                  WILMER CUTLER PICKERING
                                       HALE AND DORR LLP
                                  60 State Street
                                  Boston, Massachusetts 02109
                                  (617) 526-6000
                                  Claire.Specht@wilmerhale.com




                                     -2-
         Case 1:13-cv-13286-FDS Document 182 Filed 04/04/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        In accordance with Local Rule 5.2(b), I hereby certify that this document filed through
the CM/ECF system on April 4, 2019, will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing.

                                                     /s/ Claire M. Specht
                                                    Claire M. Specht
